Citation Nr: 1121787	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-35 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1961 to August 1965.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his September 2009 substantive appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Member (Veterans Law Judge) of the Board - also commonly referred to as a Travel Board hearing.  The RO sent him a letter later in September 2009 indicating he had been put on the list of persons wishing to appear before the BVA Travel Board.  Since, however, it might be quite some time before this hearing could be provided, the RO indicated that he instead could have a 
video-conference hearing before the Board, or a hearing at the Board's offices in Washington, DC (Central Office (CO) hearing), or that he could withdraw his hearing request entirely.  The back of the letter included a place where he could make this designation.  The RO also indicated he could have a hearing at the RO before RO personnel, either in addition to or in lieu of his hearing before the Board.  He responded in October 2009, indicating he wanted a hearing at the Board's offices in Washington, DC, so a CO hearing.  The RO sent him a letter in July 2010 indicating his claims file (VA records) were being transferred to the Board, and the RO certified his appeal to the Board that same month.  The Board sent him a letter later in July 2010 acknowledging receipt of his VA claims file and the docketing of his appeal.  The Board sent him an additional letter in August 2010 indicating his CO hearing at the Board's offices in Washington, DC, had been scheduled for January 11, 2011.  However, the Board received a copy of an e-mail in December 2010, from him to his accredited representative, indicating he would be unable to attend the hearing and that he understood that his accredited representative would continue to represent him at the Board.  His representative was the person that forwarded this e-mail to the Board; the representative also attached a cover letter confirming the cancellation of this CO hearing request.  See 38 C.F.R. § 20.702(e) (2010).

The claim requires further development before being decided, however, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

A medical nexus opinion is needed to assist in determining the etiology of the Veteran's tinnitus - including especially in terms of whether it is attributable to his military service so as to warrant granting service connection.

VA must provide a medical examination for a medical nexus opinion in a 
service-connection claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  The Veteran's service treatment records (STRs) do not mention any such complaints, however.  Instead, the STRs show he was treated for sebaceous cysts behind both ears in January 1964, with excision of the one behind his right ear in February 1964.  He claims that, while in service, he was a Morse INTEP operator - which required him to wear a headset for up to 8 hours a day.  And if the code was difficult to hear, he was forced to turn up the volume on the headset.  At high volume, the interference on the headset was very loud and made his ears ring, so the first time he experienced tinnitus, which he says has persisted during the many years since.

Although there is no indication in the Veteran's STRs that he complained of tinnitus at any time while on active duty, much less received this diagnosis, because of its inherently subjective nature he is considered competent, even as a layman, to report having experienced its characteristic manifestations.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Also, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.).  But for non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  So, ultimately, the Board will have to determine whether the Veteran's lay testimony concerning having purportedly experienced tinnitus during his service is also credible to have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board also will have to determine whether his lay testimony regarding having purportedly experienced continuous tinnitus since service is credible, so not just competent, when similarly assessing the ultimate probative value of this additional lay testimony as well.  This is because establishing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third requirements of Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), to show chronicity, i.e., permanency, of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).


Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken leg, separated shoulder, pes planus (flat feet), tinnitus (ringing in the ears), varicose veins, and other disorders of these sorts), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical etiology or diagnosis, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this particular instance, though, a VA compensation examination and medical nexus opinion are needed to assist in making these important determinations.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, just that the evidence indicates an association between the disability and service or a service-connected disability).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's tinnitus.  

In particular, the examiner must indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's tinnitus is related or attributable to his military service, including especially to his duties and responsibilities as a Morse code (INTEP) operator or the problems he had with the sebaceous cysts behind his ears.

Ultimately, the Board will have to access the Veteran's credibility, so no just competency, regarding having purportedly first experienced tinnitus while in service and continuously during the many years since.  So, in the meantime, the examiner should presume the Veteran experienced the type of noise trauma claimed while in service when commenting on the likelihood he has tinnitus as a consequence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) [wherein the U. S. Court of Appeals for Veterans Claims (Court/CAVC) determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion].

But having said that, the term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this medical examination, without good cause, may have adverse consequences on his pending claim.

2.  Then readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


